Citation Nr: 1738133	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  11-00 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a thoracolumbar spine disability.  

3.  Entitlement to an initial increased evaluation in excess of 30 percent disabling prior to July 22, 2015, and in excess of 70 percent thereafter for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial increased rating for post-concussive headaches, currently rated at 10 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to March 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction was subsequently transferred to the RO in Houston, Texas.  

In July 2015 the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ) who is no longer at the Board.  In an April 2017 letter, the Veteran was notified of his options and given 30 days to respond or the Board would assume that he did not want another hearing and proceed accordingly.  The Veteran did not respond.  38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707.  

There was substantial compliance with the September 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a July 2016 rating decision, the RO increased the assigned evaluation for PTSD from 30 to 70 percent, effective from July 22, 2015.  Since the rating remains less than the maximum available schedular benefit awardable, the increased rating claim for PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The claim for service connection for a thoracolumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a bilateral hearing loss disability per VA regulations.

2. Prior to July 22, 2015, the preponderance of evidence shows that the Veteran's PTSD more nearly approximated occupational and social impairment with occasional decrease in efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, sleep impairment, and mild memory loss.

3. From July 22, 2015 forward, the Veterans PTSD has been characterized by occupational and social impairment with deficiencies in most areas including work, family relationships, judgment, thinking, and mood due to symptoms such as difficulty sleeping, irritability, anger, anxiety, depression, isolating behavior, difficulty in adapting to stressful circumstances, but not by total occupational and social impairment.

4. The Veteran's post-concussive headaches are shown to include complaints of occasional headaches, accompanied by light and sound sensitivity; more than a mild subjective cognitive or emotional/behavioral deficit equating to level 1 traumatic brain injury impairment is not demonstrated, and prostrating attacks are not shown.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2. Prior to July 22, 2015, the criteria for an initial disability rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

3. From July 22, 2015 forward, the criteria for an initial disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

4. Throughout the rating period, the criteria for a disability rating in excess of 10 percent for post-concussive headaches are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Codes 8045 and 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Specifically, the Veteran was provided the necessary notice in a letter dated in December 2007.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  VA has obtained examinations with respect to the claims in April 2008, November 2009, April 2010, July 2010, January 2016, and February 2016.  Additionally, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

Bilateral Hearing Loss Disability

The Veteran contends that he was exposed to loud sounds while in combat and suffered hearing loss since that time.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as an organic disease of the nervous system (hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385. For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran was afforded hearing examinations in January 1998, November 1998, January 2000, September 2002, November 2002, March 2005, February 2006, March 2006, December 2006, and July 2010.  None of the examinations demonstrated hearing loss for VA purposes. 
On the authorized audiological evaluation in February 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
15
LEFT
15
10
10
5
5

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

While the Veteran claims hearing loss, in this instance the Board finds the determination of whether hearing loss meets VA standards to qualify as a hearing loss disability must be supported by testing compliant with VA regulations.  As there is no probative and credible evidence of a current disability, service connection for hearing loss must be denied.

For the foregoing reasons, the preponderance of evidence is against a finding of service connection for bilateral ear hearing loss disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).

PTSD 

The Veteran's PTSD is rated as 30 percent disabling prior to July 22, 2015, and 70 percent disabling thereafter under 38 C.F.R. § 4.130, Diagnostic Code 9411.

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

When evaluating mental health disorders, the factors listed in the Rating Schedule are examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  The determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

At an April 2008 VA examination, the Veteran reported constant mild hyperarousal, mild intrusive thoughts of the war, and avoiding reminders of the war.  He reported feelings of anger, defensiveness, trouble sleeping, and professional stagnation.  The Veteran reported that his marriage was failing.  He stated that he was employed at the same location for about a year and had a positive relationship with his employer.  He stated he had not lost any time at work. Upon examination, the Veteran was found to have appropriate hygiene, appearance, behavior, affect and mood, communication, speech, and concentration.  The examiner did not report any signs of panic attacks, suspiciousness, delusions, hallucinations or obsessive rituals.  Thought processes were appropriate, as well at judgment, abstract thinking, and memory.  The Veteran did not report any suicidal or homicidal ideations.  The examiner concluded that the Veteran did not have difficulty performing activities of daily life, and best described the Veteran's impairments as mild or transient with  occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress. 

During December 2008 VA treatment, the Veteran reported feeling overwhelmed with memories from war, periodic nightmares, annoyance at emotional distress, uncomfortable flashbacks, avoidance, vulnerability, increase irritability and frustration, poor concentration, and suspiciousness.  He also reported difficulty at work because he was convinced his coworkers were out to get him.  He told the treating physician that he voluntarily left his job in order to move to another state and be closer to family.  The Veteran also stated that he had problems with memory, anger, and sleep, and reported psychotic symptoms of occasional whispers.  The treating physician found the Veteran to be well nourished and tidy, coherent and logical, pleasant, and goal-directed, with appropriate thought content, good judgment and impulse control, and euthymic mood. 

April, May, and July 2009 VA treatment records reflect that the Veteran was working full time.  

In a January 2010 statement, the Veteran reported anxiety when driving and fear of death. 

In an April 2010 VA examination, the Veteran reported difficulty sleeping, and periodic nightmares, however he did not describe any significant effect upon his usual activities.  He stated that he was continuing to have marital problems.  He also said that he was unemployed since January 2010, and believed his PTSD symptoms caused his termination.  The examiner noted a January 2010 record in which the Veteran said he loved his job and was doing well.  She found no objective evidence to support the Veteran's assumption that his PTSD led to his termination.  The Veteran also said that he had several friends and some meaningful relationships and leisure interests.  No impairment with memory functioning was noted.  He did report a few instances of violence with his brother and bar fights.  The examiner found the Veteran to be vague, with difficulty providing specific information when pressed.  She noted that she had doubts as to the veracity of the Veteran's statements.  She found his symptoms to be mild and most likely resolved, as there was no objective data of any social or occupational impairment attributable to PTSD.  The examiner also noted March 2010 VA treatment records which stated that the Veteran reported that his PTSD symptoms were improving and that he did not want treatment, as he was only experiencing nightmares.  In her conclusion, she stated that the Veteran's clinical presentation and psychological test results suggested he was exaggerating or feigning PTSD symptoms.  She found his mental status to be within normal limits, and his self-reports conflicted with available records.  She found no objective data to support the presence of a mental disorder or any associated social or occupation impairment. 

In May 2014 VA treatment records, the Veteran was referred for treatment because of sleep problems, anxiety, and depression.  The Veteran reported sleep issues with dreams and nightmares, but denied intrusive thoughts relating to stressful military experiences.  He endorsed concerns regarding panic attacks, depression, poor appetite or overeating, trouble concentrating and slow speech.  The frequency and severity of those concerns was not addressed.  He reported daily alcohol usage and occasional marijuana use.  He denied any history of suicide attempts.  He also reported that he was starting a new job.  There was no evidence of loosening of associations, flight of ideas, perseveration, auditory hallucinations, visual hallucinations, illusions, delusions, ideas of reference, paranoid ideation, dissociation, obsessive thoughts, phobic reactions, suicidal ideation, or homicidal ideation.  The treating physician reported that the Veteran's grooming, dress, eye contact, and speech were all appropriate.  No compulsive, ritualistic or stereotypic behavior was observed.  His affect was pleasant and his mood was mildly depressed.  The Veteran's memory for past events was intact and his immediate recall was intact.  The physician also determined that the Veteran's attention, orientation, and awareness were appropriate, and his thought and speech were logical, coherent, and goal-directed.  The physician diagnosed the Veteran with an anxiety disorder, r/o PTSD. 

July 2014 VA treatment records reflected that the Veteran reported several symptoms of depression, including diminished interest and energy, trouble concentrating and sleeping, and feeling down.  The treating physician found the Veteran to be responsive, pleasant, and cooperative.  The Veteran was able to attend appropriately to conversational content with the appropriate speech, volume, rate, rhythm and intensity. His mood was appropriate, and his thought processes were coherent, logical, and goal directed.  No flight of ideas, loose associations or thought blocking was noted.  The Veteran denied any delusions or hallucinations, as well as any suicidal or homicidal ideations. 

Early January 2015 VA treatment records report that the Veteran said he sometimes daydreams about suicide.  In later January 2015 VA treatment records, the Veteran reported that he did not have suicidal thoughts.  Those records also reflect that the Veteran was experiencing anger, frustration, and nightmares.  He reported no significant impairment in social or occupational functioning.  He reported fatigue, trouble sleeping, vertigo, irritability, anxiety, changes in personality and slowed thinking.  He reported that he was not experiencing symptoms of depression, speech difficulty, or visual difficulty.  Upon examination he was friendly and cooperative, had appropriate speech, was oriented to time, place, and person, had an appropriate affect, exhibited good judgment, and was relaxed and at ease.  Memory impairment was listed, but further explanation was not provided.  He reported no delusions, disorganized thinking, or hallucinations.  He reported that he was working towards his degree in psychology and was working in the field of security.  He said that his PTSD symptoms had made some improvement over the last several years, but that he continued to be irritable towards civilians. 

In March 2015 VA treatment records, the Veteran reported that his irritability affected his personal relationships, and his ability to concentrate in school.  

May 2015 VA treatment records report that the Veteran had an angry outburst that he was able to check and minimize.  Continued improvement in coping with stress was documented. 

At his July 2015 Board hearing, the Veteran reported that his PTSD and anger issues had recently escalated, and that he was receiving regular mental health care.  The Veteran's representative stated that the Veteran had depression, anxiety, suspiciousness, sleep and memory problems, and impaired decision making ability.  She stated that the Veteran had suicidal and homicidal ideations, and that on occasion, the Veteran's wife had to remind him to take care of personal hygiene issues. 

At a January 2016 VA examination, the Veteran reported that he had been married for over ten years, and that though they had their ups and downs, they were doing well.  He also reported a close relationship with his father.  At the time of the examination, the Veteran was employed part-time as a security guard.  He stated that he was terminated from his previous employer because his supervisor was passive-aggressive and the Veteran's straightforward nature did not fit well, but reported no disciplinary action in his current position.  He also stated that he had returned to college and was earning exemplary grades.  He told the examiner that his PTSD symptoms had diminished, and that he was mainly experiencing anger issues.  He also denied any suicidal ideations.  The examiner noted that this was in contrast with Board Hearing testimony, where the Veteran testified that his symptoms had worsened, and suicidal thoughts were reported.  The Veteran continued to report trouble sleeping, but said his nightmares were improved over the last several months.  The examiner determined that the Veteran had gained improved ability to manage his mental health symptoms, and that while symptoms were present, they had reduced impact on the Veteran's daily functioning.  The examiner concluded that the Veteran's PTSD was in partial remission, with symptoms well managed.  The Veteran's psychosocial, interpersonal, and occupational functioning was determined to be mildly affected.

There is no credible and probative evidence of record to suggest that the Veteran's PTSD warrants an evaluation higher than 30 percent prior to July 22, 2015.  

The Veteran's symptoms are not of the frequency, severity, and duration as contemplated in a 50 percent or higher rating.  The Veteran's overall presentation is not more consistent with the symptomatology associated with a higher rating as the majority of the medical records described the Veteran's symptoms as mild and improving.  Also, while there is one notation in January 2015 VA treatment records indicating the Veteran complained of suicidal and homicidal ideations, this appears to have been an isolated incident and did not appear in medical treatment records before or after that time.  

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Although not dispositive, the evidence of record does not show that his PTSD was manifested by such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking.  38 C.F.R. § 4.130; Diagnostic Code 9411.  There is one notation in January 2015 VA treatment records, which listed the Veteran's memory as impaired, however there is no explanation provided.  Furthermore, May 2014 VA treatment records show that upon examination, memory for past events, as well as immediate recall are intact.  Review of the evidence of record shows that for the entire period on appeal, the Veteran's PTSD caused mild to moderate symptoms of occupational and social impairment such as disturbances of mood, irritability, and chronic sleep impairment, but other, more severe, symptoms were absent.  

Additionally, while treatment records have indicated that the Veteran had periodic difficulty establishing and maintaining effective work relationships, the Veteran's PTSD did not appear to prevent him from obtaining and securing employment.  When the Veteran did leave employers, it appears it was on his own accord, for reasons other than his PTSD symptoms, including moving to be closer to family and a difficult supervisor.  In January 2010 VA treatment records, the Veteran explicitly reported enjoying his job and performing well at work.  The record also reflected that he was able to maintain effective social relationships with friends and family.  

The evidence of record only reveals occupational and social impairment with occasional decrease in work efficiency, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal.  

Prior to July 22, 2015, the nature, severity, and frequency of his symptoms, overall, do not warrant a 50 percent rating.  Thus, his symptoms are not the severity, frequency, and duration as contemplated in a higher rating.

A July 2016 rating decision evaluated the Veteran's PTSD to be 70 percent disabling, effective the day of the Board hearing, July 22, 2015, because of the testimony presented on that date.  There is no credible and probative evidence of record to suggest that the Veteran's PTSD warrants an evaluation higher than 70 percent after that time.  

After July 22, 2015, there is no credible and probative evidence of record which suggests that the Veteran suffered gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.

In fact, the preponderance of clinical findings found cognitive functioning to be mostly intact.  There is also no evidence of panic attacks more than once per week, obsessive/ritualistic behavior, impaired impulse control, hallucinations, or delusions.  While the Veteran complained of suicidal and homicidal ideations during his July 2015 Board hearing, he denied any suicidal ideation at his January 2016 VA examination. 

The evidence has not shown total occupational and social impairment at any time during the period in question.  As such, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent after July 22, 2015.  

Additionally, the Board considered the Veteran's lay statements. VA examiners have noted inconsistencies or credibility issues with the Veteran's lay statements.  As mentioned above, the April 2010 VA examiner doubted the veracity of the Veteran's statements.  Most recently, the Veteran's July 2015 Board hearing testimony regarding an increase in severity of his PTSD symptoms is directly contradicted by many of the Veteran's own statements in January 2015 VA treatment records, and the January 2016 VA examination.  

The Board finds the opinions of the VA examiners to be the most credible and probative evidence of record.  None of the Veteran's regularly attended medical treatment records support the notion that the Veteran's condition is more severe and indicative of a higher rating.  The medical evidence of record, including opinions expressed by neutral VA examiners, persuasively suggest that the Veteran's service-connected PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) because such symptoms were mild and appeared to be stable and better controlled.  

The Veteran's lay evidence is outweighed by competent and credible medical evidence that evaluates the extent of the impairment based on objective data coupled with the lay complaints.  For these reasons, greater evidentiary weight is placed on the outpatient treatment findings and VA examination opinions in regards to the type and degree of impairment. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

In summary, the Board concludes that prior to July 22, 2015, the criteria for an initial rating in excess of 30 percent have not been met, and since July 22, 2015, the criteria for a rating in excess of 70 percent have not been met.  38 C.F.R. §§ 4.7, 4.130; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Post-Concussive Headaches 

The RO evaluated the Veteran's post-concussive headaches as 10 percent disabling under Diagnostic Code 8045.  Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning:  Cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."
 
Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A Veteran whose residuals of a traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

At a March 2008 VA examination, the Veteran reported throbbing headaches located on the top of his head accompanied by nausea, and difficulty seeing and hearing.  He reported that these instances occurred 4 times a week, and lasted for 30 minutes.  He told the examiner he took over the counter pain medication and was able to go to work.  The Veteran also reported problems with memory, attention or concentration, difficulty understanding directions, problems with vision described as light sensitivity, and hearing problems.  He also stated that he has problems with anxiety and depression.  He detailed a hypersensitivity to light and sound.  He reported irritability and anger, as well as restlessness. 

During a November 2009 VA examination, the Veteran reported daily mild headaches, with some severe migraines weekly.  The examiner determined that the Veteran's headache symptoms were mild.  The examination report provided responses correlating to the ten facets of cognitive impairment and other residuals of TBI not otherwise classified.  There was no objective evidence of memory loss or impaired judgment, but the Veteran did report that he experienced mild memory loss.  Social interaction, orientation, motor activity, consciousness, communication and visual spatial orientation were all normal.  A detailed reflex examination of the extremities was normal.  All 4 extremities were intact to sensation to light touch and palpation.  The lower extremities were intact with position sense.  A motor examination was also normal with normal muscle tone and no muscle atrophy demonstrated.  The examiner determined that the Veteran's self-reported irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, and inflexibility did not interfere with workplace interaction or social interaction.  

Based on the findings of this examination, a 1 was assigned for the first facet-memory, attention, concentration, and executive functions for complaints of mild loss of memory, attention, or executive function, but without objective evidence on testing.  Given that judgment was noted to be normal, social interaction was routinely appropriate, and orientation normal, a 0 is assigned for each of these facets.  A score of 0 is also assigned for the facets of motor activity and visual spatial orientation, given that findings on the examinations were both normal.  As for the Veteran's subjective symptoms, a level of 0 is assigned given that the Veteran's subjective symptoms did not interfere with work, instrumental activities of daily living, family or other close relationships.  A 0 was also assigned for the facet neurobehavioral effects, for one or more effects noted did not interfere with workplace or social interaction.  Given that the Veteran's ability to communicate was normal and his state of consciousness was normal, a 0 is assigned for each of these two facets.  

From April 2010 to June 2015, headaches were listed consistently throughout the Veteran's VA treatment records as an active problem; however it does not appear that the Veteran sought treatment specifically for this disability during that time.

During the July 2015 Board hearing, the Veteran testified that the frequency of his headaches had decreased, and that about once a month he would encounter a severe headache.  During these episodes, he experienced light and noise sensitivity, which required him to lay down for 30 minutes to an hour.  He reported taking ibuprofen or other similar over the counter drugs for treatment. 

At the Veteran's January 2016 VA examination for his headaches, he reported that headaches occurred two to three times per month, and that between episodes, he had no head pain.  Episodes did not cause nausea or vomiting, but the Veteran's vision may become slightly blurry.  The headache typically lasted a few hours, but on occasion lasted most of the day.  The Veteran reported taking ibuprofen at the onset of the headaches when possible, which usually relieved the headache within an hour or two.  He reported that he had never been seen in the emergency department with a headache, nor had he been hospitalized for one.  It was reported that the Veteran was fully employable, and that the service-connected condition of post-concussive headaches had no significant effect on his occupational functioning and economic adaptability.  The examiner reported that the Veteran did not have any characteristics of prostrating attacks or headache pain.

As the highest level of impairment shown was "1," a rating in excess of 10 percent for the service-connected post-concussive headaches is not warranted under the criteria of Diagnostic Code 8045.

As to the Veteran's emotional/behavioral dysfunction, the record reflects that the Veteran has reported a number of emotional/behavioral symptoms including irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, and inflexibility.   Diagnostic Code 8045 provides that these symptoms are to be rated under 38 C.F.R. § 4.130, Schedule of Ratings-mental disorders, when there is a diagnosis of a mental disorder.  The Veteran has been diagnosed with PTSD, and assigned a separate rating on this basis.  

The Board also considered additional diagnostic codes applicable to the Veteran's post-concussive headaches. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2016).

Under Diagnostic Code 8100 for evaluating migraine headaches, a 10 percent rating is assigned for characteristic prostrating attacks averaging one in 2 months over the last several months, while a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months, and a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In this case, the evidence of record preponderates against assigning a rating in excess of 10 percent under this code.  Although the Veteran complains of frequent headaches, he has not met the criteria for a 30 percent rating.  The applicable rating criteria link ratings for migraine headaches to the following two elements: severity and frequency.  It is not sufficient to demonstrate the existence of a particular frequency of headaches; the headaches must be of a specific prostrating character.  

While the Veteran has reported severe headaches occurring weekly in November 2009 to monthly in January 2016, and reported a general preference to rest during headaches, he also indicated that he was able to treat his headaches with over the counter pain medication within one to two hours.  The record simply fails to show prostrating attacks.  Rather, the examiner noted the Veteran tried not to do any activity during a headache.  Post-service VA treatment records do not document prostrating headaches.  As such, the Board finds that the evidence is against a finding that characteristic prostrating attacks occur at least once a month.  As such, a rating in excess of 10 percent is not warranted on the basis of headaches.
For all the foregoing reasons, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's service-connected post-concussive headaches.

Additional Considerations

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  However, based on the evidence of record, the Veteran is employed and attending school.  Therefore, the Board finds that TDIU based on the Veteran's service-connected PTSD and post-concussive headache disability is not warranted.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to an initial increased evaluation in excess of 30 percent disabling until July 22, 2015, and in excess of 70 percent thereafter for service-connected PTSD is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected post-concussive headaches is denied.


REMAND

In June 2016, following a review of the Veteran's STR's, VA treatment records, an in-person examination, and May 2016 diagnostic testing, the February 2016 examiner reiterated that the Veteran had mild scoliosis unaffected by military service.  The examiner determined that the Veteran did not have any neuromuscular conditions, and concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

Unfortunately, the Board finds that another VA examination is necessary in order to determine whether the Veteran's thoracolumbar spine disability (i) constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; (ii) whether it constitutes a congenital disease, and, if so, whether it was aggravated by his period of active service beyond the natural progression, or (iii) constitutes an acquired disorder.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90 (1990).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the nature and etiology of any thoracolumbar spine disability.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The VA examiner should identify any current diagnosed disabilities related to the Veteran's claim for a thoracolumbar spine disability and respond to the following:  

(a)  Is the thoracolumbar spine disability a congenital disease or a congenital defect?  

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a structural or inherent abnormality which is more or less static in nature that is not considered capable of improving or deteriorating.  

(b)  If the thoracolumbar spine disability is a congenital defect, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the defect was subject to a superimposed disease or injury during service that resulted in a current disability.

(c)  If the thoracolumbar spine disability is a congenital disease, the examiner should state whether it is undebatable that the disease preexisted the Veteran's service.  

(d)  If the thoracolumbar spine disability is a congenital disease, the examiner should state whether there was an increase in the severity during service.  

(e)  If the evidence reflects an increase, the examiner should indicate whether any increase was undebatably due to the natural progression of the disorder, as opposed to a chronic permanent worsening of the underlying pathology.

(f)  If the thoracolumbar spine disability is not congenital and/or did not preexist service, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the thoracolumbar spine disability manifested during, or is otherwise etiologically related to, the Veteran's military service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

2. After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim of service connection for a thoracolumbar spine disability.  

If any benefit sought on appeal is not granted, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


